Citation Nr: 0918495	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  05-28 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
residuals of a herniated disc of the lumbar spine prior to 
November 27, 2007.

2.  Entitlement to an evaluation in excess of 40 percent for 
orthopedic residuals of a herniated disc of the lumbar spine 
from November 27, 2007.

3.  Entitlement to an evaluation in excess of 40 percent for 
radiculopathy of the right lower extremity with loss of use 
of the foot as a residual of a herniated disc of the lumbar 
spine from November 27, 2007.

4.  Entitlement to an evaluation in excess of 10 percent for 
radiculopathy of the left lower extremity as a residual of a 
herniated disc of the lumbar spine from November 27, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1937 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and November 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

In September 2003, the Veteran filed a claim for an increased 
rating for residuals of a herniated disc of the lumbar spine 
that had been rated as 60 percent disabling.  The RO denied 
the claim and continued the 60 percent rating in the April 
2004 decision.  By the November 2008 decision, the RO 
evaluated the orthopedic and neurologic manifestations of the 
disability separately.  This rating action produced a 40 
percent rating for the orthopedic manifestations.  A 40 
percent rating for the neurologic manifestations affecting 
the right lower extremity and a 10 percent rating for 
neurologic manifestations affecting the left lower extremity 
were also assigned.  The effective date of the three ratings 
was set as November 27, 2007.  As a result, the Board has 
characterized the issues as set forth on the title page.

The April 2004 decision also included denials of a claim for 
an increased rating for left ear hearing loss, claims of 
service connection for arthritis of the right knee and 
arthritis of the hips, and a claim for a total rating based 
on individual unemployability due to service-connected 
disability (TDIU).  The Veteran disagreed with the denials.  
In August 2005, the Veteran's representative indicated that 
the Veteran did not want to be considered for TDIU.  
Additionally, in September 2005, the Veteran stated that it 
was never his intention to seek compensation for hearing 
loss, an arthritic knee, and a degenerative hip.  Given these 
statements, the Board finds that the appeal of these four 
claims has been withdrawn.  See 38 C.F.R. § 20.204 (2008).  
(The Board notes that the Veteran was ultimately awarded TDIU 
in the November 2008 rating decision.)

In September 2005, the Veteran requested a hearing before the 
Board.  However, in May 2007, the Veteran indicated that he 
wished to change the request to a local RO hearing.  The 
request was honored and the Veteran testified at a hearing 
before the RO in May 2008.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Prior to April 11, 2005, the Veteran's residuals of a 
herniated disc of the lumbar spine did not result in 
unfavorable ankylosis of the entire spine or moderately 
severe incomplete paralysis of the sciatic nerve or foot drop 
affecting the right lower extremity.

2.  From April 11, 2005, the orthopedic manifestations of the 
Veteran's residuals of a herniated disc of the lumbar spine 
have resulted in partial favorable ankylosis of the lumbar 
spine with severe limitation of motion; unfavorable ankylosis 
of the lumbar spine or ankylosis of the entire spine has not 
been shown.

3.  From April 11, 2005, the neurologic manifestations of the 
Veteran's residuals of a herniated disc of the lumbar spine 
affecting his right lower extremity have resulted in 
disability tantamount to no worse than moderately severe 
incomplete paralysis of the sciatic nerve with foot drop.

4.  From April 11, 2005, the neurologic manifestations of the 
Veteran's residuals of a herniated disc of the lumbar spine 
affecting his left lower extremity have resulted in 
disability tantamount to no worse than mild incomplete 
paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Prior to April 11, 2005, the criteria for a rating in 
excess of 60 percent for service-connected residuals of a 
herniated disc of the lumbar spine were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.25, 4.26, 4.40, 4.45, 4.71a, Diagnostic Code 5243 
(2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289, 
5292, 5293 (2003).

2.  The criteria for a 40 percent rating for service-
connected orthopedic residuals of a herniated disc of the 
lumbar spine were met as of April 11, 2005.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.25, 4.26, 4.40, 4.45, 4.71a, Diagnostic Code 5243 
(2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289, 
5292, 5293 (2003).

3.  The criteria for a 40 percent rating for service-
connected radiculopathy of the right lower extremity with 
loss of use of the foot as a residual of a herniated disc of 
the lumbar spine were met as of April 11, 2005.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.25, 4.26, 4.71a, 4.124a, Diagnostic Codes 5167, 
8520 (2008).

4.  The criteria for a 10 percent rating for service-
connected radiculopathy of the left lower extremity as a 
residual of a herniated disc of the lumbar spine were met as 
of April 11, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.25, 4.26, 
4.124a, Diagnostic Code 8520 (2008).

5.  From April 11, 2005, the criteria for a rating in excess 
of 40 percent for service-connected orthopedic residuals of a 
herniated disc of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5243 (2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5289, 5292, 5293 (2003).

6.  From April 11, 2005, the criteria for a rating in excess 
of 40 percent for service-connected radiculopathy of the 
right lower extremity with loss of use of the foot as a 
residual of a herniated disc of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, 4.124a, Diagnostic 
Codes 5167, 8520 (2008).

7.  From April 11, 2005, the criteria for a rating in excess 
of 10 percent for service-connected radiculopathy of the left 
lower extremity as a residual of a herniated disc of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.71a, 4.124a, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claims on appeal has been accomplished.  
Through May 2007 and September 2008 notice letters, the RO 
notified the Veteran and his representative of the 
information and evidence needed to substantiate the Veteran's 
claim for an increased rating.  The September 2008 notice 
letter informed the Veteran that a rating can change when the 
condition changes.  Additionally, the Veteran was told to 
submit medical evidence and lay statements showing how the 
disability impacts his employment and daily life.  The 
September 2008 letter also set forth the general criteria for 
assigning disability ratings and listed the criteria for 
potentially applicable diagnostic codes.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  The RO provided the 
Veteran with the general criteria for assigning effective 
dates in the May 2007 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claim, the claim was properly re-
adjudicated in November 2008, which followed the notice 
letters.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).

The Board also finds that the May 2007 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Consequently, a remand of the 
increased rating claim for further notification of how to 
substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have treatment records from the VA Medical Center (VAMC) in 
Indianapolis, Indiana.  Additionally, the Veteran was 
provided several VA examinations in connection with his 
claim, the reports of which are of record.  Furthermore, as 
noted in the introduction, the Veteran was afforded a hearing 
before the RO in May 2008, the transcript of which is also of 
record.  Significantly, the Veteran has not otherwise alleged 
that there are any outstanding medical records probative of 
his claim on appeal that need to be obtained.  In September 
2008, the Veteran indicated that he did not have any 
additional information or evidence to support his claim.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

II. Analysis

A. Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims has held that consideration of the 
appropriateness of a staged rating is required.  See Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).  The RO 
established a staged rating in the Veteran's case.

Prior to filing the claim on September 12, 2003, the 
Veteran's residuals of a herniated disc of the lumbar spine 
(lumbar spine disability) had been evaluated as 60 percent 
disabling under an old version of the diagnostic code for 
evaluating intervertebral disc syndrome (IVDS).  See 
38 C.F.R. § 4.71a (Diagnostic Code 5293) (2002).  The 
criteria for evaluating IVDS were revised by VA effective 
September 23, 2002.  See 67 Fed. Reg. 54345-49 (Aug. 22, 
2002).  Because the Veteran's claim was received after the 
revision, the old version for evaluating IVDS is no longer 
applicable.  In any case, with the 60 percent rating, the 
Veteran was receiving the highest schedular rating for IVDS 
under the old version.  

Under the criteria that were in effect at the time the 
Veteran filed his claim, IVDS (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2003).  The maximum schedular rating 
under this diagnostic code is a 60 percent rating that is 
warranted with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.

Note (1), which follows the rating criteria states that for 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Under Note (2), when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

Orthopedic manifestations of the spine may be evaluated under 
various diagnostic codes.  For instance, a maximum 40 percent 
schedular rating is warranted for severe limitation of motion 
of the lumbar spine.  38 C.F.R. § 4.71a (Diagnostic 
Code 5292) (2003).  Ankylosis of the lumbar spine warrants a 
40 percent rating when favorable and a maximum 50 percent 
rating when unfavorable.  38 C.F.R. § 4.71a (Diagnostic 
Code 5289) (2003).  When there is ankylosis of the entire 
spine, a 60 percent rating is warranted for favorable 
ankylosis and a total (100 percent) schedular rating is 
warranted for unfavorable ankylosis.  38 C.F.R. § 4.71a 
(Diagnostic Code 5286) (2003).  Additionally, for residuals 
of a vertebra fracture, a 60 percent rating or total 
schedular rating may be warranted depending on whether there 
is spinal cord involvement.  38 C.F.R. § 4.71a (Diagnostic 
Code 5285) (2003).

Shortly after the Veteran filed his claim, the rating 
schedule for evaluating disabilities of the spine was 
revised, including the criteria for IVDS.  The revision was 
made effective September 26, 2003.  68 Fed. Reg. 51454-56 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2008)).

Under the most recent revision, IVDS (preoperatively or 
postoperatively) is evaluated either under the General Rating 
Formula for Diseases or Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  38 C.F.R. § 4.71a (Diagnostic Code 5243) 
(2008).

The General Rating Formula provides that with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  
Lastly, a total schedular rating is warranted for unfavorable 
ankylosis of the entire spine.

Following the rating criteria, Note (1) provides:  Evaluate 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.

Note (2):  (See also Plate V.) [With respect to the lumbar 
spine]--For VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  Id.

Similar to the previous criteria, under the Intervertebral 
Disc Syndrome Formula, a maximum 60 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.

Following the rating criteria, Note (1) provides that:  For 
purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  Id.

In light of the criteria revisions that came about during the 
pendency of the claim, VA must consider the Veteran's claim 
for an increased rating for his lumbar spine disability under 
each set of criteria.  However, the revised criteria will 
only be applied to evidence from September 26, 2003-the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on other 
grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. 
App. 111, 116-19 (1997).  See also VAOPGCPREC 3-2000 
(Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
RO adjudicated the claim under both sets of criteria.

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The RO has also evaluated the neurologic manifestations of 
the Veteran's lumbar spine disability under Diagnostic Code 
8520 for paralysis of the sciatic nerve.  Under that 
diagnostic code, a 10 percent rating is for application when 
there is mild incomplete paralysis of the sciatic nerve.  A 
20 percent rating is for application when there is moderate 
incomplete paralysis.  A 40 percent rating is for application 
when there is moderately severe incomplete paralysis.  A 60 
percent rating is for application when there is severe 
incomplete paralysis, with marked muscular atrophy.  Finally, 
an 80 percent rating is for application when there is 
complete paralysis of the sciatic nerve as evidenced by the 
foot dangling and dropping, no active movement possible of 
muscles below the knee, or flexion of the knee weakened or 
(very rarely) lost.  38 C.F.R. § 4.124a (Diagnostic 
Code 8520) (2008).

A note accompanying the rating criteria says, in part, that 
the term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.

B. Merits of the Claim

As noted previously, the Veteran's lumbar spine disability 
had historically been evaluated as 60 percent disabling.  
Given this disability rating, the rating criteria provide 
little alternative for assigning a higher schedular rating 
without evaluating orthopedic and neurologic manifestations 
separately.  Under both sets of applicable criteria, a 
60 percent rating is already the maximum schedular rating for 
evaluating IVDS on the total duration of incapacitating 
episodes or under the Intervertebral Disc Syndrome Formula.  
Thus, a higher schedular rating is not permissible under 
either of those provisions.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5243) (2008); 38 C.F.R. § 4.71a (Diagnostic 
Code 5293) (2003).

Turning to limitation of motion of the lumbar spine, the 
criteria do not provide for a higher rating without evidence 
of unfavorable ankylosis of the entire spine.  Under the 
previous criteria, severe limitation of motion warrants only 
a 40 percent rating.  38 C.F.R. § 4.71a (Diagnostic 
Code 5292) (2003).  Favorable ankylosis of the lumbar spine 
also warrants only a 40 percent rating and unfavorable 
ankylosis of the lumbar spine warrants only a 50 percent 
rating.  38 C.F.R. § 4.71a (Diagnostic Code 5289) (2003).  
Even favorable ankylosis of the entire spine only warrants a 
60 percent rating.  Evidence of unfavorable ankylosis of the 
entire spine is necessary in order for a total schedular 
disability to be warranted.  38 C.F.R. § 4.71a (Diagnostic 
Code 5286) (2003).

Likewise, under the revised criteria, forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine warrants only a 
40 percent rating.  Even unfavorable ankylosis of the entire 
thoracolumbar spine only warrants a 50 percent rating.  
Evidence of unfavorable ankylosis of the entire spine is 
necessary in order for a total schedular disability to be 
warranted.  38 C.F.R. § 4.71a (Diagnostic Code 5243) (2008).

The evidence associated with the record concerning the state 
of the Veteran's lumbar spine disability from the time period 
one year before the claim for an increase was filed primarily 
consists of treatment records from the Indianapolis VAMC, VA 
examinations that were conducted in December 2003, November 
2005, November 2007, and April 2008, as well as the Veteran's 
lay statements and hearing testimony.

Based on the medical evidence, the Veteran's motion of the 
lumbar spine is clearly limited.  At the December 2003 
examination, the Veteran could flex to 40 degrees, extend to 
5 degrees, lateral flex to 20 degrees bilaterally, and rotate 
to 30 degrees bilaterally.  However, the Veteran experienced 
severe pain when he moved in those planes.  The examiner 
characterized the Veteran's range of motion as extremely 
restricted.  At the November 2007 examination, the Veteran 
could flex to 25 degrees, extend from minus 15 degrees to 
zero degrees, lateral flex to 10 degrees bilaterally, and 
rotate to 10 degrees bilaterally.  He experienced pain on 
motion and after repetitive use.  The other VA examinations 
and VA treatment records indicate that the Veteran had 
painful limited motion of the lumbar spine, but the specific 
ranges of motion were not measured.  As noted previously, 
this level of severe limitation of motion is already 
contemplated by a 60 percent rating under either version of 
the rating criteria.

Although it is not indicated that the Veteran has ankylosis 
by most of the medical evidence, the November 2007 examiner 
stated that the Veteran does indeed have ankylosis of the 
thoracolumbar spine.  Notably, the examiner found that only 
part of the thoracolumbar spine is ankylosed and that the 
position of the ankylosed area is neutral.  Additionally, the 
examiner stated that the Veteran does not have ankylosis of 
the cervical spine.  Because the spinal segment, or at least 
part of the spinal segment, is fixated in a neutral position, 
the evidence suggests that the Veteran has favorable 
ankylosis of part of the lumbar spine.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5243, Note (5)) (2008).  

Only a 40 percent rating is warranted for favorable ankylosis 
of the lumbar spine under both sets of criteria.  The 
November 2007 examiner did not find that the Veteran has 
ankylosis of the entire spine as there was no ankylosis 
affecting the cervical spine.  The record is devoid of 
evidence suggesting that the Veteran's entire spine is 
ankylosed, either in a favorable or unfavorable position, and 
the Veteran has not contended as much.  Without sufficient 
evidence of unfavorable ankylosis of the entire spine, a 
single higher rating-that is, a total schedular rating, is 
not warranted for this potential manifestation.  This is so 
even with consideration of other factors affecting functional 
loss, such as painful motion, because the Veteran is already 
receiving more than the maximum schedular ratings for 
limitation of motion without ankylosis of the entire spine.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.

The Board notes that the Veteran's lumbar spine disability 
does not involve a vertebra fracture.  The service-connected 
disability itself is characterized as residuals of a 
herniated disc.  Additionally, a fracture has not been 
evident on examination or other testing.  An October 2003 x-
ray of the lumbar spine showed no acute evidence of fracture.  
A December 2007 MRI of the lumbar spine also showed no 
evidence of an acute fracture.  There is no indication in the 
remaining medical evidence that the Veteran has a vertebra 
fracture.  Without sufficient evidence of a residual fracture 
associated with the Veteran's lumbar spine disability, a 
total rating is not warranted under the previous rating 
criteria pertaining to vertebra fractures.  38 C.F.R. § 4.71a 
(Diagnostic Code 5285) (2003).

Based on a VA examination report of the spine, dated November 
27, 2007, the RO awarded three separate ratings for 
orthopedic and neurologic manifestations of the Veteran's 
lumbar spine disability.  By doing so, a rating in excess of 
60 percent is assignable.  The 40 percent rating for 
orthopedic manifestations, along with the 40 percent rating 
for radiculopathy of the right lower extremity with loss of 
use of the foot and the 10 percent rating for radiculopathy 
of the left lower extremity as residuals of a herniated disc 
of the lumbar spine result in a 70 percent rating for the 
combined manifestations.  See 38 C.F.R. §§ 4.25, 4.26 (2008).  

The severity of the orthopedic manifestations was previously 
discussed.  Based on the criteria pertaining to limitation of 
motion, including ankylosis, a rating in excess of 40 percent 
for orthopedic manifestations is not warranted because no 
worse than favorable ankylosis of part of the thoracolumbar 
spine has been evidenced during the rating periods.  See 
38 C.F.R. § 4.71a (Diagnostic Code 5243) (2008); 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5292, 5289, and 5286) (2003).

The evidence of record clearly shows that the Veteran 
experiences neurologic manifestations as a result of his 
service-connected lumbar spine disability.  Even at a VA 
examination that was conducted in May 1970, radicular 
symptoms were reported.  Since that time, several VA 
examinations have reflected that the Veteran has symptoms 
involving his lower extremities that are neurologic 
manifestations of his service-connected lumbar spine 
disability.  

In November 2007, two VA examinations were conducted in 
connection with the claim.  An examination report, dated 
November 7, 2007, reflected complaints of low back pain with 
pain and numbness radiating to the lower extremities, the 
right worse than the left.  Examination revealed that motor 
function was impaired in the lower extremities.  The Veteran 
had decreased sensation throughout the right leg, but 
sensation in the left leg was intact.  Notably, the Veteran 
had right foot drop that affected his gait.  The examiner 
diagnosed the Veteran with lumbar back problems with 
neurologic impairment, either spinal stenosis or 
radiculopathy.  According to the examiner, the presence of a 
3+ reflex in the right patella suggested spinal stenosis.  
The examiner determined that the neurologic symptoms 
affecting the gait were moderately severe in nature.  The 
examiner refrained from classifying the disabling effects of 
the gait difficulty as severe because the Veteran lives 
alone, does his own cooking, and continues to drive.

An examination report, dated November 27, 2007, reflected 
similar complaints of low back pain radiating to the lower 
extremities.  Motor function was normal in the left lower 
extremity, but the Veteran could not move his right lower 
extremity against any resistance.  Notably, he could move his 
right lower extremity against gravity and total paralysis was 
not shown.  He was able to extend his knee, dorsiflex and 
plantar flex his ankle, and extend his great toe.  No muscle 
atrophy was evident.  Sensation was not tested although the 
Veteran claimed to have no feeling in his right lower 
extremity.  Testing of his reflexes was normal.  The examiner 
provided a diagnosis of residuals of a herniated disc of the 
lumbar spine.  The effects of the disability on the Veteran's 
daily activities were variously characterized as moderate or 
severe.

Based on these two examinations, separate ratings for 
neurologic manifestations affecting the lower extremities are 
indeed warranted.  A 40 percent rating for symptoms equating 
to incomplete paralysis of the sciatic nerve is supported by 
the November 7, 2007 VA examiner's determination that the 
neurologic symptoms affecting the right lower extremity, 
including foot drop, are moderately severe in nature.  The 
examiner provided an explicit opinion regarding the level of 
disability of the symptoms after a thorough interview and 
examination.  A higher rating is not warranted because 
symptoms approximating severe incomplete paralysis or 
complete paralysis have not been shown.  See 38 C.F.R. 
§ 4.124a (Diagnostic Code 8520).  Notably a 40 percent rating 
is the maximum schedular rating for loss of use of the foot.  
See 38 C.F.R. § 4.71a (Diagnostic Code 5167).  

A separate 10 percent rating for symptoms equating to 
incomplete paralysis of the sciatic nerve affecting the left 
lower extremity is also warranted.  No more than mild 
incomplete paralysis has been shown.  See 38 C.F.R. § 4.124a 
(Diagnostic Code 8520).  Although the examiners found that 
the Veteran experienced symptoms of pain and numbness in the 
left lower extremity, their examinations suggested that he 
retains function on the left side.  Motor function, sensory 
testing, and reflexes were normal for the left lower 
extremity.  Thus, a separate rating in excess of 10 percent 
is not warranted.

Subsequent to the November 2007 VA examinations, an 
electromyogram was conducted in January 2008.  The study was 
consistent with neuropathy as opposed to the less likely 
radiculopathy.  In April 2008, the Veteran underwent further 
VA examination.  The examination addressed multiple body 
systems and was not as thorough and complete with regard to 
the claim on appeal as were the November 2007 examinations.  
The Board does not find that higher ratings are warranted 
based on the evidence associated with the claims file after 
the November 2007 VA examinations.

No other neurologic manifestations have been found in the 
record.  Notably, bowel and bladder incontinence has 
consistently not been found on VA examination or reported by 
the Veteran.

In view of the requirement to consider evidence from the 
entire rating period when evaluating the Veteran's disability 
and staged ratings, as well as staged ratings, the Board will 
address whether the evidence establishes that the separate 
ratings for orthopedic and neurologic manifestations were 
warranted prior to November 27, 2007-the effective date that 
was set by the RO.  See Hart, 21 Vet. App. at 509-10.

VA treatment records and a November 2005 VA examination 
report show that the symptomatology associated with the 
separate ratings was indeed evident at an earlier time.  The 
November 2005 examiner diagnosed the Veteran with right foot 
drop secondary to his lumbar spine disability.  Additionally, 
symptoms similar to the November 2007 VA examinations were 
reported.  Significantly, the examiner noted that the 
Veteran's right foot drop developed in April 2005 after his 
disability began to worsen.  An onset of right foot drop in 
April 2005 is supported by a VA treatment record, dated April 
11, 2005.  That record is the first documented notation of 
the Veteran experiencing right foot drop.  Thus, April 11, 
2005 is the appropriate effective date for the establishment 
of the separate ratings for the Veteran's lumbar spine 
disability.  The disability level of the Veteran's left lower 
extremity has remained constant during the pendency of the 
claim.  That is, VA treatment records and examination reports 
have regularly reflected complaints of pain and numbness, but 
with little to no functional loss.

(The Board notes that April 11, 2005 is consistent with the 
effective date set by the RO for an award of special monthly 
compensation (SMC).  In the November 2008 rating decision, 
SMC was awarded on account of loss of use of the right foot.  
The RO pointed to the April 11, 2005 treatment record as the 
onset of the loss of use of the right foot.)

Prior to April 11, 2005, the evidence does not indicate that 
the Veteran experienced symptoms approximating a moderately 
severe level of disability as a result of neurologic 
manifestations affecting the right lower extremity.  For 
instance, right foot drop was not evident in February 2005 
according to a VA treatment record.  Foot drop was also not 
noted in earlier records or during the December 2003 VA 
examination.

Without sufficient evidence that the criteria for a 40 
percent rating were met for incomplete paralysis of the 
sciatic nerve affecting the right lower extremity, evaluating 
the Veteran's orthopedic and neurologic manifestations 
separately do not provide for a higher rating than the 60 
percent rating that was in effect prior to April 11, 2005.  
(Even if the criteria for a 20 percent rating was met for 
moderate incomplete paralysis, the separate ratings of 40 
percent, 20 percent, and 10 percent would not combine to be 
more than 60 percent.  See 38 C.F.R. §§ 4.25, 4.26.)

In sum, the Veteran is not entitled to an evaluation in 
excess of 40 percent for orthopedic residuals of his lumbar 
spine disability, an evaluation in excess of 40 percent for 
radiculopathy of the right lower extremity with loss of use 
of the foot as a residual of his lumbar spine disability, or 
an evaluation in excess of 10 percent for radiculopathy of 
the left lower extremity as a residual of his lumbar spine 
disability.  However, he is entitled to an earlier effective 
date for those ratings-April 11, 2005.  Prior to April 11, 
2005, an evaluation in excess of 60 percent for his lumbar 
spine disability is not warranted.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the greater 
weight of the evidence is against the award of higher ratings 
during the rating stages established by the Board, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's residuals of a 
herniated disc of the lumbar spine have reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  The 
manifestations of his disability have been accurately 
reflected by the schedular criteria.  Without sufficient 
evidence reflecting that the Veteran's disability picture is 
not contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).


ORDER

Prior to April 11, 2005, an evaluation in excess of 60 
percent for residuals of a herniated disc of the lumbar spine 
is denied.

Entitlement to an effective date of April 11, 2005, for the 
award of a 40 percent rating for orthopedic residuals of a 
herniated disc of the lumbar spine, is granted, subject to 
laws and regulations governing the payment of monetary 
benefits.

Entitlement to an effective date of April 11, 2005, for the 
award of a 40 percent rating for radiculopathy of the right 
lower extremity with loss of use of the foot as a residual of 
a herniated disc of the lumbar spine, is granted, subject to 
laws and regulations governing the payment of monetary 
benefits.

Entitlement to an effective date of April 11, 2005, for the 
award of a 10 percent rating for radiculopathy of the left 
lower extremity as a residual of a herniated disc of the 
lumbar spine, is granted, subject to laws and regulations 
governing the payment of monetary benefits.

From April 11, 2005, an evaluation in excess of 40 percent 
for orthopedic residuals of a herniated disc of the lumbar 
spine is denied.

From April 11, 2005, an evaluation in excess of 40 percent 
for radiculopathy of the right lower extremity with loss of 
use of the foot as a residual of a herniated disc of the 
lumbar spine is denied.

From April 11, 2005, an evaluation in excess of 10 percent 
for radiculopathy of the left lower extremity as a residual 
of a herniated disc of the lumbar spine is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


